jail pd t. oc
Case 1:18-cv-10836-PGG Document 8h; iled-LO/gIAPO Page 1 of 16 | he
| | POCUMENT —
LEC TRONICALLY FILED |
Py ELA

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

peta extN eA SLI OREO Cepaetmetnen cami A

 

DATE PILED: (2 -/7P
Martin S. Gottesfeld, pro se, ascse oT
Plaintiff
- against -

Hugh J. Hurwitz, et al.

 

 

 

 

SECOND SUPPLEMENTAL MOTION FOR A TEMPORARY. RESTRAINING ORDER
PROTECTING PLAINTIFF'S RIGHT TO PUBLISH

Plaintiff Martin S. Gottesfeld (herein "plaintiff"), acting pro se,
hereby supplements his previous MOTION FOR_A TEMPORARY RESTRAINING ORDER
PROTECTING PLAINTIFF'S RIGHT TO PUBLISH (D.E. 68),.:his’ previous MOTION FOR-A
DECLARATORY JUDGMENT PROTECTING PLAINTIFF'S RIGHT TO PUBLISH (D.E. 69), and
his previous SUPPLEMENTAL MOTION FOR A TEMPORARY RESTRAINING ORDER “PROTECTING
PLAINTIFF'S RIGHT TO PUBLISH (mailed and filed pursuant to Houston v. Lack,
487 U.S. 266 (1988) on Monday, September 16th, 2019, in an envelope bearing
U.S. Postal Service (USPS) tracking number 9114 9023 0722 4072 3908 27). The
plaintiff hereby reincorporates by reference all of his previous arguments
from all of his previous motions for relief pursuant to Fed. R. Civ. P. 65.

In support of the plaintiff's motions, he provides the following three
(3) exhibits herewith and he requests that The Honorable Court take judicial
notice of each pursuant to Fed. R. Evid. 201(c)(2):

* Exhibit 1 (3 pages), Declaration of Martin S. Gottesfeld;

* Exhibit 2 (5 pages), BP-9 FBOP REQUEST FOR ADMINISTRATIVE REMEDY form,
marked "Sensitive,'' and dated November 21st, 2018, redacted; and

+ Exhibit 3 (5 pages), BP-9 FBOP REQUEST FOR. ADMINISTRATIVE REMEDY form,
additional, also marked sensitive and dated November 21st, 2018, redacted.

As noted in Exhibit 1, the existence of Exhibit 2 and Exhibit 3 and the
allegations therein speak to the illegitimate purposes of the defendants’
unconstitutional obstruction of the plaintiff's right to publish and the lack
of available alternatives for the plaintiff to exercise his First-Amendment

- Page 1 of 2 -
| Jbl cnnenl L Ie

Case 1:18-cv-10836-PGG Document 80 Filed 10/01/19 Page 2 of 16

rights, as do the very. recent events detailed in the FCI Terre Haute CMU in
Exhibit 1.

Should The Honorable Court be left with any questions before it grants
the relief requested, then the plaintiff respectfully renews his motion for a
hearing.

Respectfully mailed on Sunday, September 22nd, 2019, pursuant to Houston
v. Lack, in an envelope bearing sufficient pre-paid first-class U.S. postage
affixed and handed to Ms. J. Wheeler of the FCI Terre Haute CMU Unit Team for

mailing to The Court in her official capacity as an agent of the defendants,

bearing USPS tracking number 9114 9023 0722 4072 3908 89,

    

 

Martin S. Gottesfeld, pro se

Federal Registration Number 12982-104

Federal Correctional Institution

P.O. Box 33

Terre Haute, IN 47808

CERTIFICATE OF SERVICE

I, Martin S. Gottesfeld, certify that on Sunday, September 22nd, 2019, I
mailed a copy of the foregoing document to counsel for the defendants in the
above-captioned case pursuant to. Houston v. Lack. 487 U.S. 266 (1988) by ~—
handing said copy in an envelope bearing sufficient pre-paid first-class U.S.

postage affixed to Ms. J. Wheeler of the FCI Terre Haute CMU Unit Team for

mailing in her official capacity as an agent for the defendants,

 

Martin S. Gottesfeld, pro se

~ Page 2 of 2 -
 

UB Ne PAY AO88E- PCG Document 80 Filed 10/01/19 Page 3 of 16
ZX \ AK

Declaration of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, hereby affirm that the following is true and
accurate to the best of my knowledge, information, and belief on this 22nd day
of September, 2019, and I declare that the following is true and correct
pursuant to 28 U.S.C. §1746:

1. My name is Martin S. Gottesfeld and I am the sole plaintiff in the
case of 18-cv-10836-PGG pending before The Honorable U.S. District Court for
The Southern District of New York (hereafter "the case").

2. On Friday, September 20th, 2019, after the FCI Terre Haute Legal Dept.
read my letter declaration to Senate Minority Leader Charles Schumer and
others and responded thereto as detailed in my previous SUPPLEMENTAL MOTION
FOR A TEMPORARY RESTRAINING ORDER PROTECTING PLAINTIFF'S RIGHT TO PUBLISH, Mr.
Leon Davis, who is mentioned in my letter declaration, was let out of the SHU
and lasted mere minutes before he was "sucker punched" by a violent Muslim
extremist who considers him an apostate.

3. Mr. Davis was taken out of the CMU for medical care and returned to «
the FCI Terre Haute CMU SHU later Friday night.

4. These events were easily foreseeable. and, indeed, explicitly foreseen
in my letter declaration to Senator Schumer, in which I noted that Mr. Davis
is outnumbered; that multiple extremists would do him harm as an apostate, and
that rather than segregate such violent actors, the CMU administrators are
punishing Mr. Davis by holding him in the SHU here for over a month.

5. Prior to releasing Mr. Davis from the SHU here, only one (1) of the
group of potentially-violent radical Muslim extremists who foreseeably would
have wished to harm Mr. Davis was segregated. The others--intentionally--were
notiJ

6. It thus appears--and I now believe--that Mr. Davis was set-up by FBOP
administrators to be attacked even though FBOP administrators knew beforehand
of the dangers to which they subjected him.

7. Mri! Davis could have been killed, as indeed happened to Mr. Robert
David Neal here last November--less than a year ago.

8. Mr. Davis now remains in the SHU while other violent extremists who
wish him harm move about freely in the QU.

9. I am not sure why the CMU administration did what it did on Friday to
Mr. Davis, but there are several possible motives, any one or combination of
which, as well as others unknown to me, could've been operative.

10. The CMU administration could have been trying to justify its original
placement of Mri! Davis in the SHU--as opposed to those who would attack him--:
with the intention of omitting its omission to overseers, i.e. by saying that
they have now tried to release Mr. Davis from the SHU and that they did
segregate the known risk but that he was nonetheless attacked anyway, when in
reality they chose not to segregate most of the known dangers.

11. The CMU administrators could have been "horse trading,'' so to speak,
by waiting to see who actually attacked Mr. Davis so that they could then:have
a documented reason to transfer additional inmates to ease possible conflicts
in orders to keep specific inmates separated since it is not always possible «
to honor all such orders with two (2) QWs.

12. The CMU administration could have been retaliating against Mr. Davis.

- Page 1 of 3 -
U.S.C. §1221,.

| earls in LL. ln

Case 1:18-cv-10836-PGG Document 80 Filed 10/01/19 Page 4 of 16

13. The CMU administration could have been trying to dissuade me from
future advocacy on behalf of Mr. Davis and others.

14. The inmate who "sucker punched" Mr. Davis recently won his direct
appeal and had a likely-meritorious lawsuit for the time he served on a now-
vacated sentence. Now, however, he can be charged with a separate crime that
would likely frustrate that lawsuit while Mr. Davis is likely being stopped
from timely filing the BP-8 he would need to preserve his later access to the
courts to litigate the assault’ that he just endured since CMU SHU inmates are
denied access to their legal work and writing impliments as a matter of course

ere.

15. The CMU administration could have hoped to convince Mr. Davis to do
whatever they may like him to do in order to get them to protect him, in which
case I feel they are proverbially barking up the wrong tree with Mr. Davis.

16. It now appears that the high-level FBOP administrators, including
those named in the beginning of my letter declaration to Senator Schumer, are
trying’ to scapegoat lower-level administrators for the failure to segregate
properly the multiple inmates who would harm Mr. Davis, and I note the :-°~. -
federal-employee whistleblower-protection laws that should protect any such
possible scapegoats from the consequences of their superiors’ actions and
omissions: 5 U.S.C. §§ 2302 bMS 2302(b)(9), 5302(b) (10), 2302(b)(13

; =

2(c c /
3 U.S.C. S§ 230: “and b
17. The BP-9 forms exhibited as Exhibit 2 and Exhibit 3 of this filing
were lodged after the murder of Mr. Neal Iast November. Their author™ ~~
practices neither Christian nor Muslim faith.

 
  

      

    
 
 

      
 

    
 

 
 

     
 

   

and the Footer-text of ; and

   

18. While clearly nothing can excuse the conduct of Mr. Hamrick, Exhibit
3 perhaps helps to explain its genesis.

19. There is good-faith disagreement as to whether the Muslim inmates
were intentionally being disruptive to the Christian service mentioned in
Exhibit 3,: but: it. was objectively unreasonable to allow the schedules of the
two (2) services to overlap--especially in this environment.

20. In light of Exhibit 3 and other information brought to the coauthors’
attention, part 3 of The CMU Series should be amended as follows in paragraphs
twenty-one (21) through twenty-four (24) inclusive below.

21. D.E. 69 at 17, "if Neal's warnings were heeded": should instead read,
"if Neal's warnings and those of at least 1 other inmate were heeded.”

22. D.E. 69-at 17, “He unsuccessfully tried to alert the DOJ" should
instead read, “They unsuccessfully tried to alert the DOJ".

23. DE. 69 at 17, “But he was apparently ignored until his predictions
came true™ should instead read, "But they were apparently ignored until their
predictions came true."

24. Just prior to the paragraph found on D.E. 69 at 18 that starts, 'lThe
chaplain mentioned by Cox..." a new section should be inserted that reads,
"MThere is some disagreement as to what ignited the violence, with an inmate
who is neither Muslim nor Christian attributing it to the intentional and
unnecessary scheduling overlap of the Christian and Muslim services and a
confrontation between the chaplain mentioned by Cox--who controlled that
schedule--and the leader of the Muslim prayer group over its volume level.

- Page 2 0f 3 -)
Lid

Case 1:18-cv-10836-PGG Document 80 Filed 10/01/19 Page 5 of 16

Others back the chaplain, saying that the participants in the Muslim service
were intentionally disruptive and aggressive, and that for a long time Hamrick
and possibly others had been planning violence for Veterans’ Day in hope of
making the news. They say the chaplain was advocating for respect between
faiths.flThe Christians, the secular inmates, and the non-radical Muslims agree
though that nothing could justify either the scheduling overlap of the
religious services or Hamrick's acts. Clearly, however, the scheduling overlap
itself did not physically harm anyone."

25. Based upon my experience as a journalist, I believe that the events
detailed above and the documents exhibited in this filing as Exhibit 2 and
Exhibit 3 speak to the illegitimate purposes of the defendants in the case in
their obstruction of my ability to publish.

26. Without the intervention of a U.S. court, there are no available
alternatives for me to exercise my First-Amendment rights.and this is =): °
obviously the unconstitutional design of the defendants in the case and their
parties in privity.

27. It's now been almost a year since Mr. Neal's murder and little has
happened as a result. The FBOP personnel, including defendant Hurwitz, who are
most responsible for allowing that murder to occur are highly motivated to
keep it that way, the Constitution notwithstanding.

28. It has come to my attention that prior to the release of John Walker
Lindh from the FCI Terre Haute CMU, the off-site CMU administrators likely
leaked documents regarding the likelihood he would re-offend while at the same
time they were suppressing from the public all knowledge of Mr. Neal's murder
on their watchlJ This too illustrates the illegitimate purpose of the unwritten
rules/ex-post-facto enforcement employed by the defendants in the case and
their parties in privity in order to curtail my ability to publish about these

events and the lack of alternative options for me to exercise my First-
Amendment rights.

I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct. Executed on Sunday, September
22nd, 2019.

Martin S. Gottesfeld

- Page 3 of 3 -
 

Document 80 Filed 10/01/19 Page 6 of 16
U.S. Department of Justice
Federal Bureau of Prisons.

Federal Correctional Complex
Terre Haute, Indiana

 

 

 

Position [ Region Lo Central

 

 

     

 

Receipt of
Administrative Remedy

: |
Inmate Name: [ame Redacted ] Reg. No. [Reg- No. Redacted ]
Pp mee gar tena re es

Administrative Remedy No.: [Admin. Rem. No. Redacted]

Received on this ale: day of <JAAD _, 2019.

Abler| PAD rex

Signature/Title of Staff

if Administrative Remedy is allowed to be resubmitted, it is due to a Unit Team staff
member by , 2019. - -

Edits received by Unit Team on this _ day of , 2019.

 

Signature/Title of Staff
1 Le

 

Case 1:18-cv-10836-PGG° Document 80 Filed 10/01/19 Page 7 of 16

 

__[Name and Reg. No. Redacted]

TERRE HAUTE FCI UNT: GM ~orR:’Do4-o4on
4200 BUREAU ROAD NORTH
TERRE HAUTE, IN 47808

 
Case 1:18-cv-10836-PGG Document 80 Filed 10/01/19 Page 8 of 16

Remedy No.: @agngaiiiaals? 7 FCC Terre Haute, IN

PART B - RESPONSE

This is in response to your Administrative Remedy receipted November 28, 2018, in
which you allege staff misconduct. As relief, you request the staff member be removed |
frorn their position and charged criminally.

~ All-staff are-held:to a high standard of treating inmates fairly, impartially, and humanely.

unter Mistreatment of:inmates:is not tolerated. Therefore, this matter will be thoroughly
~-reviewed and if it is determined staff acted inappropriately, this issue will be forwarded to

the proper investigative authority.. However, you will not receive information regarding
the outcome of any staff investigation.

Therefore, this response to your Request for Administrative Remedy is for informational
purposes only.

lf you are dissatisfied with this response, you may appeal to the Regional Director, North
Central Regional Office, Federal Bureau of Prisons, 400 State Avenue, Tower II, Suite
800, Kansas City, Kansas 66101. Your appeal must be received within 20 calendar
days of the date of this response.

[28-79 | hl —~y Ee)

Date J. R. Bell, Warden
rare 1 Li + ae

Case 1:18- -CV- 10836- PGG Document 80 Filed 10/01/19 Page 9 of 16
U.S. DEPARTMENT OF JUSTICE Ag She o REQUEST 5 FOR ADMINISTRATIVE REMEDY
Siti se

Federal Bureau of Prisons

 

 

 

 

 

From: _ ._ [Name Redacted] seaqess ence ETN LReg. No. Redacted | CAU/D ST tT,
ast NAME, FIRST, MIDDLE INITIAL | - REG. NO. UNIT INSTITUTION «
Part A~ INMATE REQUEST ©

 

Lares conrasdeed i a fhond Noverber. gots, one partbe wes worden 3 tel oben.
dlywek renlt of Lhe Ab Pamaite,. a : hess ed bn CHU Terre leche’ This 3 Metderty $&
-o if 2 saben Pag wy tre levels Ged Wirt [edger TA AOMtes Zone sks eel
OA Ratbone recelved. meat Six weet poron. Dat Lonmeatiet thet usrld have pre~
verted thers tage loss ok, JP oe OS J : ies “cocoon sags e
. ‘betueer four. ana shy wrath Dire wisasly ( CMagpe Si ) Sy concen ak the Atsh fouels
6S-Teasio. 4 cag bas flit, wy Pha Che, wet freed Ww wintry aad verbally) arta Reem
Themes that some sth on ay xy needs ts bee: sae the ese the pressure boi led By Pe bn the Gree fh,
Thatdonversation } bactuey eo alist oteastlhy vaplimerted spies. aL 5; jesitvealhy steted
teh Hoe gris Hern was Fe ebhwe. that} SA: gokiaa s Wes kes, the, te was au abe
Solute Certs cha hf the iL A hehe. oe ee coreses led be peondered by f CES
Crh. De eis 4 Thorough a pe ole 5 Sy Musheoa athe fare G tel l tts lreud te ble,

Gurie 4
Al Moy Bois os - a . [si gnature Redacted | |

DATE ihe cn —_ ‘OF REQUESTER

Part B~ RESPONSE

         
   

    

 

 

 

 

 

 

 

DATE , : 7 WARDEN OR REGIONAL DIRECTOR
Af dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.
ORIGINAL: RETURN TOINMATE . CASE NUMBER:

 
 
  

 

CASE NUMBER"
Part C- RECEIPT

 

 

 

 

Return to:
.LAST NAME, FIRST, MIDDLE INITIAL REG, NO. UNIT INSTITUTION
SUBJECT:
DATE ¢ & RECIPIENT’S SIGNATURE (STAFF MEMBER) BP-229(13)
USP LVN PRINTED OX RECYCLED PAPER appn +05
 

Case 1:18-cv-10836-PGG Document 80 Filed 10/01/19 Page 10 of 16

7

a cccecncl. mcrsneieittiinusssnsatt
LEAS ithe lol - 7

 

(Welter Ph crssog hh négligence or Inconpelvace,, He vesult LG S
the Same, One dead tamale, Cunt aclinreble bate lly ere ba heel
— curd ample tye to hea plinent QA (pas “tive Course aSecliioa, there ts
_k MD CY Cuse. Peasong be encuigh } to joshhy Unit tasneger Thosas
fetlore to persoren her —«~, dads: bik oasure lhe cabehy/ ead
Sewmyst hy ok the ctelty él: ws ancl the Mates.

 

 

At a penredyh, F hs sheng ly/ recommended Hest Unthrrenagen
Themes be pemrcved me her cdoneat posi hes oo S cuthorrh/

Glen Hither negligence on ta nas poteace has vesulled b.
Thee_l. OSS Oa lige , yaakedag h ee compl eit thnotcolpble, > PA
murder, 1 { ts fy Gite ne Comeerd ed Hel cons hdera teen be Stuer
bo the Crininal henge oe pegligest. hoaletle beohas levied egateal

Unkle pasnager Thomas.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
L AL Li ore |

Case 1:18-cv-10836-PGG Document 80 Filed 10/01/19 Page 11 of 16

J |S

U.S. Department of Justice
_ Federal Bureau of Prisons esas

Federal Correctional Complex
Terre Haute, Indiana

 

 

 

fastitution UC] Region = Central

ees =Unit- giana ae act acy pikpee te Hag Te eee

 

 

   

 

 

 

 

; Receipt of
Administrative Remedy
[Name ne Redacted __ _ Reg. No. [Reg. No. Redacted ]

Inmate Name:

 
    

 

 

Tp MATER

Administrative Rem [Admin. Rem. No. Redacted]

Received on this aq day of Wan > _ , 2019,

 

Ever | EVN, Tes
Signature/Title of Staff

lf Administrative Remedy is allowed to be resubmitted, it is due to a Unit Team staff
member by , 2019.

Edits received by Unit Team on this day of , 2019.

 

Signature/Title of Staff
—. Ad 1

Case 1:18-cv-10836-PGG Document 80 Filed 10/01/19 Page 12 of 16

[Name and Reg. No. Redacted]

“TERRE HAUTE FCI” UNT: CMU QTR: Do4-o40L
4200 BUREAU ROAD NORTH _
TERRE HAUTE, IN 47808
In oe

i. Li

Case 1:18-cv-10836-PGG Document 80 Filed 10/01/19 Page 13 of 16

Remedy No.: Saozaaaame FCC Terre Haute, IN

PART B - RESPONSE

This is in response to your Administrative Remedy receipted November 28, 2018, in
which you allege staff misconduct. As relief, you request the staff member be barred
from the Communication Management Unit and charged criminally.

~ s+ All staff are-held-to-a high standard of treating inmates fairly, impartially, and humanely.
~sMistreatment of inmates is:not:tolerated. Therefore, this matter will be thoroughly

‘reviewed and if itis determined staff acted inappropriately, this issue will be forwarded to
_the proper investigative authority. However, you will not receive information regarding,
the outcome of any staff investigation.

Therefore, this response to your Request for Administrative Remedy is for informational
purposes only.

If you are dissatisfied with this response, you may appeal to the Regional Director, North
Central Regional Office, Federal Bureau of Prisons, 400 State Avenue, Tower II, Suite
800, Kansas City, Kansas 66101. Your appeal must be received within 20 calendar
days of the date of this response.

[25-4 Po —XnrmES

Date _ J. R. Bell, Warden
 

 

U.S. DEPARTMENT OF JUSTICE <2).
Sone et re
Federal Bureau of Prisons .

 

 

 

 

 

 

Ad: Ay Fert Terre Hawke

 
   

[Name Redacted |

From: : . _
LAST NAME, FIRST, MIDDLE INITIAL Ll UNIT o INSTITUTION

Part Av INMATE REQUEST On Io Noveerbe~ dolt, | Chap 4 Wood washags bed a reltytovs

Coa FlréF thek resolled Pn the dealt, of one be cradle, 1 onddasg os asthe dtd the lock

dhotia othe entire wart

= Fanlian > TA the a Chaplain Voak shi@hed: the 4), - He while Borst det SEANEE«. .
. Oa. O8 Nov. ANE, The elecks. slirbted. Lickanré f, ise light saggings thee. Ths -
resale hA Le Hoslia Dhur p> OS Farka. baele¢ one aD ey petting. hha lee ao? bh

 

   

   
 

 

     
   

 

The Chay elven AA SOLUTES» i ;

3 The Chcplata SELVICE Contra chee 4 by Lhe & BaP Fs 5 repel: do maatage SZ. edule s Por
A“ > f PA

he various reliss peas ” rae way thatimhadaiees over “dplige Ser ules « Chey lan

thes
Wood WAS not Pon snark 6 LL ts oluid bes decat rch the schediled 5 SELU Ces t th ou) Ly
Ma lree on neglocd he £43 Petled to Zi So. , a we

Signature Redacted |
SIGNATURE OF REQUESTER __

®

  

Al Now 201
DATE

Part B- RESPONSE

 

 

- WARDEN OR REGIONAL DIRECTOR

 

DATE
If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received i in the Regional Office within 20. calendar days of the date of this response.

_ CASE NUMBER

  

ORIGINAL: RETURN TO INMATE

Part C- RECEIPT

 

Return to:
UNIT INSTITUTION

LAST NAME, FIRST, MIDDLE INITIAL REG. NO.

SUBJECT:

 

 

RECIPIENT’S SIGNATURE (STAFF MEMBER) RD anal

DATE: ER
 

Case 1:18-cv-10836-PGG Document 80 Filed 10/01/19 Page 15 of 16

ee L cttscessnttissal Src

DeAsitive Sl - |

 

 

 

Atthe arel ak Oharst yee servi cen 10 Moy LAS, Chey beta ool
made Comeeats te $a axhrs dangregabin abe fhe disrespect the
Hus/i msg diseles sed. by frag. to basdly duirkas the Ohrestia a ceric.
The Ohnvebiar <iwice jias ke Cadena doooebly lA Goat t of He Hurslien Service ced,
separa ed by spopcoricasdely. fen feet, “h i Ce be i, services were eberpelen
cotcluded Chea! aia Wael Contyotted the men Heat ules lead bags Hae Musl ne
(OFS bout by GS alles col clisceapest de the Chrrstiare.

Cu houses colt plows Paabies Pas a multiple Larths. Maas hotes
Gre housed heve secitreally J because ak Hei, Li sey ctsen. FE Fzchf tha fH

Cha plea bdoad ts ol—byrorautc iy

_ As « ol vet wesult-o ¢ Als ac Livas aed encowesenent, the decessced
arel the unotaded hamate, both, keneu A Aebsdbren Lunedtes aad ze Lig fow 5
onbacoatets, wide disparegtag Coarneits about Vs lan etl tbs,
peopel to atleast 7 ofane ‘okt rts p, scares.

Shaply shirPhins the sstovdasy Ohne's bree Sev he & back te rts octglacl
He OF a CA LOIS ESNAY Bo CON Crarted toe bebvecs Leaatics, | Chovektaes
Qed Moslpas. wou lel awe protected Lh ps: Sag te prcideat,

he A Lenedy), due de hrs Das rea! | Chavstyan Vlee/s aad ont hiddecr
his bean fn or] - 1 Obrisbicac, ch ts pecomrcade J Hat Chegehela tooo
he herred Con provid tes religious services pra CVI.

Furthermore, Clrer bas cline tb YO loemenk in He deatt ok Get
lacaste, a cons idlerart-tyn chou lel be acl e to ae er-hk-t heel hearse
oe ney licen b hantebde le vdeel agasest Chaplads (sad.

oS

 

 

 

 

 

 
a ee — Lm.

linden a

 
  

™ é‘ 10931P 6G: ‘Deaume Filed 10/01/19 page 16 Ofte 16
+ U heaitiee aoe
soe Peat 81
‘ hey TOK WY (foe)

__2114 9023 0722 4072 3908 89 0722 4072 3908 89 mites hanes

\\
A
EER ; em
Fi ihe pa gt 3
\ heanies >) ded Fr | | | y
. seh, !
ey De
oJ "
w
|
te
7 4 _
| fi

 
